Detailed Action
Inventor's Amendments
Inventor's amendments to the drawings filed on 1/20/2022 have been noted. The claim rejection under 35 USC 112 (a) and (b) presented within the office action of 11/10/2021 is overcome and withdrawn.
	
The merits of this case have been carefully considered in light of inventor’s response received 1/20/2022. In amending the drawings, the inventor has introduced new matter necessitating a rejection of the claim. Therefore, this Office action is made FINAL.

Specification Objection
Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the drawing in a language that is meaningful to the public, MPEP 1503.01 (II). 

1) The description of FIGs. 1.1, 1.6, and 1.7 are objected to for the use of “showing portions in broken lines” because they are self-evident in the drawings. No description of the design in the specification beyond a brief description of the drawing is generally necessary, since as a rule the illustration in the drawing views is its own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). To overcome, the examiner recommends amending the descriptions to read: 
- - Fig. 1.1 is a top plan view of a COFFEE MAKER showing my new design; - - 
- - Fig. 1.6 is a bottom plan view thereof; and 
Fig. 1.7 is an exploded right side elevation view thereof. - - 
	
2) Dot-dot-dash broken lines were added to FIG. 1.7 but the meaning was not described in the specification. The examiner understands that the dot-dot-dash broken lines indicates the organization of the article in an exploded view. To overcome, the examiner recommends describing the meaning of the dot-dot-dash broken lines: - - The dot-dot-dash broken line in FIG. 1.7 depicts the exploded view and forms no part thereof. - -  

3) FIG. 1.7 is an exploded view but FIG. 1.7 is placed on the same page as FIGs. 1.5 and 1.6. 37 C.F.R. § 1.84(h)(1) requires that “the exploded view should be placed in brackets.” To overcome, the examiner recommends placing FIG. 1.7 in brackets or placing FIG. 1.7 on a new 

New Matter: Claim Rejection: 35 U.S.C. § 112(a) 
The claim is FINALLY rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that inventor/s was/were in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
	
1) FIG. 1.6 in the replacement sheets of 1/20/2022 resulted in a design that looks different from the original FIG. 1.6 and is now rejected for introducing new matter. Therefore, the application is now rejected because of the introduction of new matter. 

Specifically, in the original FIG. 1.6 the outmost edge was without a textured contour whereas in the replacement FIG. 1.6 the outmost edge has textured contour. 

On the next page is an illustration showing the original FIG. 1.6 next to the replacement FIG. 1.6 with arrows to demonstrate the differences.

    PNG
    media_image1.png
    652
    1168
    media_image1.png
    Greyscale


This change in the outmost edge does not have antecedent basis in the original drawing disclosure. For example, on the next page FIGs. 1.5 and 1.6 are aligned using broken lines. By enlarging the top edge of FIG. 1.5, the edge (labeled A) does not extend further than the surface below it labeled B. Thus, the bottom view FIG. 1.6 should not illustrate a textured contour.  

    PNG
    media_image2.png
    1036
    683
    media_image2.png
    Greyscale

To overcome, the examiner recommends amending FIG. 1.6 so that the outmost edge line is plain without a textured contour.   

2) Features in FIG. 1.7 were converted to broken line in the replacement figure but a feature line labeled A was added that was not illustrated in the original figure. Additionally, the broken lines labeled B were add in the replacement figure that were not in the original figure. See the annotated illustrations below with enlargements, arrows, and labels identifying the new matter.  

    PNG
    media_image3.png
    1083
    2250
    media_image3.png
    Greyscale


To overcome, remove the line under the half circular feature labeled A as well as the two broken lines labeled B. 

“Adequate description of the invention guards against the inventor’s overreaching by insisting that he recount his invention in such detail that his future claims can be determined to be encompassed within his original creation.” Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19
USPQ2d 1111 (Fed. Cir. 1991)

(‘The [written description] inquiry is simply to determine whether the inventor had possession at the earlier date of what was claimed at the later date.’).”; In re Owens, 106 USPQ2d 1248
(CAFC 2013).

Therefore, the particular overall appearance of the design now claimed, is considered to be a change in configuration not supported by the original disclosure in the manner required by 35
USC 112(a). The inventor/s was/were not in possession of the design now claimed, as the design now claimed is not recognizable in the original design, to the exclusion of other designs, and as the design now claimed was not explicitly described in the earlier application papers.

Conclusion
THIS ACTION IS MADE FINAL.  The inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 1:00PM - 8:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922